On behalf of the people and the
Government of the Republic of Vanuatu, I wish to join
previous speakers in congratulating you, Mr. President, on
your election to this high and important post. Your
unanimous election as President of the fifty-fourth session
of General Assembly shows the esteem in which the
international community holds both you, personally, and
your country, Namibia. The Republic of Vanuatu’s
delegation is confident that you will guide the session to a
successful conclusion.
May I take this opportunity, through you, to express
my delegation’s sincere appreciation on your predecessor,
His Excellency Mr. Didier Opertti of Uruguay, for his
outstanding stewardship in facilitating the work of the fifty-
third session.
I wish to commend our Secretary-General, Mr. Kofi
Annan, for his wise leadership and dedication to the reform
and restructuring of our Organization. Through you,
Mr. President, we would like to assure him of our support.
Four years ago, we gathered here to celebrate the
fiftieth anniversary of our Organization — in particular, to
renew our commitment to the fundamental principles which
created it in 1945.
We have also made strong a commitment to further
strengthen our collaborative and genuine efforts in ensuring
that this Organization continues to promote global peace,
justice, healthy environment, human rights, law and order,
and support the process of sustainable development of its
Member nations — in particular, the least developed
countries (LDCs) such as those in the Pacific region,
including the Republic of Vanuatu.
The current international political and economic
situation has grown ever more complex and demanding on
our very limited and scarce resources as well as on the
support available from our development partners.
We are deeply concerned by the continuing escalation
of international crimes of all sorts — drug trafficking,
money laundering, human rights violations, terrorism,
organized crime and other similar activities which have the
potential of placing the sovereignty and territorial
integrity of small island States at great risk. The
international community must be seen to genuinely
collaborate in combating these criminal phenomena if the
new philosophy of globalization is to positively progress
and if we are to advance into the new millennium with
fresh and renewed hope to build a better future for our
children.
We do not believe that the world is doing us justice
and the fundamental principles of peace and economic
prosperity as enshrined in the Charter if we do not
observe our joint call for disarmament of nuclear weapons
and other weapons of mass destruction. International
security cannot be guaranteed if we fail to accord priority
attention and resources to education, protection of the
environment and good Heath of humankind and its
survival into the next millennium.
As a small island developing State where the ocean
provides one of the most important parts of our food
chain, we would like to join others in voicing our main
concern regarding the management of our oceans and
seas. Our participation at the Second London Oceans
Workshop last December demonstrated this. We would
therefore join other nations in calling for a collective
affirmation by all respective Member States at this session
of the General Assembly for a resolution to establish a
consultative process to improve coordination and
management of programmes that are associated with the
protection of the oceans and the seas which are very dear
to our very survival. This year my Government acceded
to and ratified three International Maritime Organization
Conventions which again reflects our concern for the
protection of our oceans and seas.
The momentum of the fiftieth anniversary of our
Organization, and the lessons we have learned from past
mistakes and our renewed commitment must guide us in
our pursuit for a better world where, through this
Organization, a renewed sense of mutual trust and
genuine dialogue can he resurrected to ease the political
tensions and economic crisis in all the regions and
sub-regions of the planet.
For our part of the world, these new developments
constitute a real threat to the already vulnerable
environment of our small island economies and our
population. Confronted with these challenges, many
13


countries in the Pacific Region, including Vanuatu, do not
have much choice at the end of the century but to embark
on difficult programmes of reform, both within their
respective Governments and societies.
Last year, The Honourable Donald Kalpokas Masike
Vanua, Prime Minister of Vanuatu, informed the Assembly
that Vanuatu had initiated a Comprehensive Reform
Programme with the support of both multilateral and
bilateral donor agencies and countries. As we are still in the
implementation stage of our reform, it is our genuine hope
that it will not only be beneficial to our people but also
responsive to their needs, in particular those of the 80 per
cent who live in the rural areas on subsistence farming.
Therefore Vanuatu would continue to need the special
support being accorded to it as a least developed country.
The role of Mr. Gurirab’s predecessor and of the
Secretary-General in subsequently facilitating a constructive
dialogue and comprehensive appreciation of the economic
hardships of Vanuatu must be commended, and it is our
hope that this will continue as we enter the new
millennium.
In this regard, the Government and the people of
Vanuatu warmly welcome the recent decision of the
Economic and Social Council, at its recent meeting in
Geneva this year, to defer consideration of Vanuatu’s
graduation from least developed country status, pending full
assessment of the usefulness of the vulnerability index and
ecological fragility as criteria for least developed country
designation.
In this connection, I am pleased to inform the
Assembly that with the assistance of the United Nations
Conference on Trade and Development (UNCTAD), my
Government will be carrying out a review of our situation
in Vanuatu which we hope will assist the Committee for
Development Planning in its endeavour to come up with
criteria that will hopefully be accepted and adopted to
determine the status of most least developed countries. We
would like to register our most sincere appreciation and
recognition to each and every country and group of
countries for their continuous support.
One of the commitments we all made during the
fiftieth anniversary celebrations in 1995 was that our
Organization ought to be reformed and restructured in a
manner that reflects reality and the problems we are
currently experiencing, so that it could be effective in
addressing the issues and needs of its Member States, both
individually and as a group. On this note, we want to
associate ourselves with earlier statements in reference to
reform and restructuring, in particular on the issue of
geographical location. Here we are referring specifically
to our close neighbours, Australia and New Zealand,
which are considered as part of the Asia-Pacific region.
From our perspective — shared, we have no doubt,
by others — the United Nations must include in its
reform agenda a full assessment and recognition of the
inherent particularities of small island States like the
Republic of Vanuatu and the impact of the international
economic crisis, in particular that of globalization, on
their economic performance and on the sustainability of
their political stability.
The pursuit and promotion of a free and responsible
press, the protection of individual rights and gender
equality, as noted in Mr. Gurirab’s opening remarks, are
matters which are receiving more attention under the
reform programme. These are real challenges to Vanuatu
today, but they are challenges which we are confident we
will successfully address over time, with the necessary
support of the international community.
The right of self-determination must also continue to
occupy our agenda. As the United Nations International
Decade for the Eradication of Colonialism ends next year,
it is my Government’s hope that all administering Powers
of the countries concerned will take appropriate steps, in
cooperation with the territories, to work out some time-
frame for those countries to exercise their inalienable
right self-determination, self-government or independence.
The United Nations, as mandated by its Charter, must be
seen to encourage and support dialogue at the appropriate
political levels in the regions and countries where human
suffering and social disorder continue as a direct result of
conflicts of opinion on the issue of self-determination.
In the Pacific region, while we warmly welcomed
the signing last year of the Nouméa Accord between the
French Government and the major political parties in New
Caledonia, we urge all parties concerned to uphold their
commitment in relation to the rights and wishes of the
indigenous population of New Caledonia. We welcome
the decision by the French Government to allow
representatives from the South Pacific Forum and
representatives of the United Nations Special Political and
Decolonization Committee to visit the Territory in August
of this year, as outlined in resolution 53/65. We believe
this new agreement and the latest developments will help
to foster a stronger sense of commitment in all parties to
work together to support an irreversible trend for the
14


future political status of New Caledonia — that is, its
self-determination.
Still in our region, while the East Timorese people
have finally realized their right to self-determination, my
Government notes with grave concern the deteriorating
situation in East Timor following the results of the ballot at
the end of August in which many human rights violations
have been noted and many innocent people have lost their
lives. However, my Government is pleased to note the
initiatives taken by the Government of Indonesia to allow
the deployment of a Security Council peacekeeping force in
the troubled area and to assist in restoring normalcy and
allowing the democratic process to take its course.
As I said earlier on, the world and our Organization
will be going through very challenging times as we prepare
to turn the page of this century and start a new one. The
credibility of the United Nations in the next millennium
will be measured in terms of its effectiveness in responding
to the real situations prevailing in its Member States,
especially in small island States. The recent admission of
our Pacific Island neighbours, namely the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga,
to this body is a manifestation of this, and we hope that
their admission not only increases the membership of the
United Nations but also that they will bring with them new
ideas to contribute to this important Organization. As small
island States, we feel that our problems will be addressed
adequately and be heard in an international Organization
like the United Nations, and we join others in welcoming
them to our family of nations.
To conclude, let me say that it is therefore vital that
we all support and supplement the process of reform
spearheaded by our Secretary-General, which is aimed not
only at streamlining our Organization but also at
strengthening it. As we approach the dawn of the new
millennium, with its unforeseen challenges, cooperation will
no doubt be required between all Members in order that we
may discuss and debate our common issues in this very
venue.








